MANDATE
             Case
                Case
                  1:15-cr-00867-RMB
                      18-1910, Document
                                     Document
                                        54, 12/07/2018,
                                                548 Filed
                                                        2450921,
                                                          12/07/18
                                                                 Page1
                                                                    Page
                                                                       of 11 of 1
                                                                                     N.Y.S.D. Case #
                                                                                     15-cr-0867-5(RMB)

                              UNITED STATES COURT OF APPEALS
                                            FOR THE
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 7th day of December, two thousand and eighteen,

     ____________________________________
     United States of America,
                                                               ORDER
                 Appellee-Cross-Appellant,                     Docket No. 18-1910(XAP)

     v.

     Reza Zarrab, AKA Riza Sarraf, Camelia Jamshidy, AKA
     Kamelia Jamshidy, Hossein Najafzadeh, Mohammad
     Zarrab, AKA Can Sarraf, AKA Kartalmsd, Mehmet Zafer
     Caglayan, AKA Abi, Suleyman Aslan, Levent Balkan,
     Abdullah Happani,

                 Defendants,                                                             Dec 07 2018

     Mehmet Hakan Atilla,

               Defendant-Appellant-Cross-Appellee.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

            The stipulation is hereby "So Ordered".




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 12/07/2018
